Citation Nr: 1013735	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to July 10, 2006 and in excess of 20 percent thereafter 
for right acromioclavicular arthritis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Counsel







INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1964. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2006, the RO granted service connection and a 10 
percent rating, effective September 24, 2004, the date of an 
informal claim.  The Veteran submitted new evidence in 
September 2006.  In October 2006, the RO granted an increased 
rating of 20 percent, effective the date of a private 
examination, July 10, 2006.  In a May 2007 notice of 
disagreement, the Veteran referred to the October 2006 rating 
decision and disagreed with the 20 percent increased rating.  
However, when new and material evidence is received prior to 
the expiration of an appeal period, it will be considered as 
having been filed in connection with the claim that was 
pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.157 (2009).   Therefore, resolving all doubt in favor of 
the Veteran, the Board will consider whether an increased 
initial and staged rating is warranted. 


FINDINGS OF FACT

1.  The Veteran is left-handed.  

2.  Prior to July 10, 2006, the Veteran's right shoulder 
disability was manifested by a range of motion of the 
nondominant right arm above the shoulder but with constant 
pain and weakness and fatigue on repetitive overhead use.  X-
rays showed degenerative arthritis of the acromioclavicular 
(AC) joint but no malunion, nonunion, loose movement, or 
dislocations. 

3.  For the period from July 10, 2006, the Veteran's right 
shoulder disability is manifested by limitation of motion of 
the arm to shoulder level with additional loss of function on 
repetition due to pain, weakness, and lack of endurance, but 
motion is not limited to 25 degrees from the side.  X-rays 
show degenerative arthritis at the AC and glenohumeral joints 
with ligament calcification.     


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
prior to July 10, 2006 and in excess of 20 percent thereafter 
for right acromioclavicular arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 
4.7, 4.40, 4.45, 4, 59, 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial and staged 
ratings assigned following the grant of service connection.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army infantryman.  He contends 
that his right shoulder disorder is more severe than are 
contemplated by the initial and current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 
21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Impairment of the non-dominant clavicle warrants a 10 percent 
rating for malunion or non-union without loose movement, and 
a 20 percent rating for nonunion with loose movement or 
dislocation.  Otherwise, the disability may be rated in 
impairment of function of the contiguous joint.  Higher 
ratings are not available.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  

Limitation of motion of the non-dominant arm at the shoulder 
warrants a 20 percent rating if motion is to the shoulder 
level, a 20 percent rating if to midway between the side and 
the shoulder, and a 30 percent rating if to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
normal range of motion of the shoulder is from zero degrees 
at the side to 180 degrees overhead in both forward elevation 
and abduction.  Normal internal and external rotation is from 
zero to 
90 degrees.  38 C.F.R. § 4.71a, Plate I.   

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

In medical history questionnaires for military examinations 
in June 1961 and March 1962, the Veteran indicated that he 
was left-handed.  Service treatment records showed that the 
Veteran sustained an injury the right shoulder in July 1963.  
The shoulder was initially immobilized in a cast and later 
with less rigid techniques.  The Veteran continued to 
experience discomfort.  An X-ray obtained in March 1964 
showed indications of a separation of the right 
acromioclavicular joint with calcification between the 
clavicle and coracoid process.  The Veteran's duties were 
restricted through April 1964.  

In December 2001, the Veteran injured his right shoulder in a 
workplace fall.  
X-rays showed no fracture or acute process, and an examiner 
diagnosed a right shoulder contusion.

In March 2005, a VA contract physician noted that the Veteran 
was left handed and that he reported chronic right shoulder 
pain for the past 40 years with pain and clicking in the 
joint while doing overhead work and during weather changes.  
He was not receiving regular care for the disorder and he did 
not lose time at work.  On examination, the physician noted 
an abnormal general appearance, tenderness, and deformity of 
the acromioclavicular (AC) joint.  Range of motion was zero 
to 180 degrees abduction and flexion with pain beginning at 
160 degrees and zero to 90 degrees bidirectional rotation.  
The physician noted no additional limitation of function on 
repetition.  X-rays showed degenerative arthritic changes, 
and the physician diagnosed acromioclavicular arthritis.  

In March 2006, a private orthopedic physician noted a review 
of the Veteran's service and post-service medical records 
relevant to the right shoulder including the separation 
injury to the right AC joint in service.  He noted that his 
examination and concurrent X-rays showed arthritis, 
persistent right AC separation, and multiple calcifications.  
The physician noted that the disorder was related to the 
injury in service.  

On July 10, 2006, the same physician examined the Veteran and 
noted the Veteran's reports of right shoulder pain with any 
motion, particularly above the horizontal, or when shuffling 
and doing paperwork with the arm at the side.  The physician 
noted a range of abduction from zero to 90 degrees limited by 
pain, internal rotation of 30 degrees, and external rotation 
of 60 degrees.  The physician noted additional limitation of 
motion on repetition but did not quantify the additional 
limitation.  The physician noted the results of concurrent X-
rays that showed degenerative arthritic changes in the AC and 
glenohumeral joint.  In October 2006, the RO granted an 
increased rating of 20 percent, effective the date of the 
July 2006 examination.

In March 2007, the private physician noted right shoulder 
tenderness and increased limitation of internal rotation to 
20 degrees.  The physician concluded that the Veteran's 
severe arthritis of the AC and glenohumeral joints and 
calcification of the ligaments were progressive. 

In a May 2007 notice of disagreement with the 20 percent 
rating, the Veteran noted that he was unable to drive an 
automobile with his right hand, lift a young child, or lie on 
his right side because of pain radiating to his neck.  

In October 2007, a VA contract physician noted that the 
Veteran was right-handed because he used his right hand for 
writing, eating, and combing his hair.  The physician noted 
the Veteran's reports of constant right shoulder pain and 
weakness exacerbated by activity or sleeping on his shoulder.  
Range of motion was zero to 90 degrees flexion and abduction 
and zero to 80 degrees bidirectional rotation with pain near 
the end of the range.  The physician noted pain, weakness, 
and lack of endurance on repetition but with no additional 
limitation in range of motion.  The physician noted that the 
Veteran had retired from working at a shipyard in March 2007 
and was unable to wash his car, mow the lawn, or perform 
minor repair work in his home.  

In August 2009, a VA contract physician noted that the 
Veteran was left-handed and summarized the service and post 
service record of treatment, noting that the Veteran did not 
have surgery for the shoulder disorder.  The Veteran did not 
report any episodes of locking, effusion, or subluxation.   
The Veteran reported flare-up pain daily lasting 16 hours 
precipitated by activity including lifting and overhead work.  
On examination, the physician noted a positive test for 
impingement syndrome and crepitation but no instability, 
effusion, or subluxation.  Range of motion was zero to 150 
degrees flexion, zero to 140 degrees abduction with pain 
beginning 30 to 40 degrees from the end of the range.  
Bidirectional rotation was zero to 90 degrees.  Joint 
function was limited on repetition by pain, fatigue, and lack 
of endurance but the physician did not quantify any 
additional limitation in range of motion.  

As a preliminary matter, the Board concludes that the Veteran 
is left-handed and that his right shoulder disability is on 
the non-dominant side based on the weight of medical history 
reports by the Veteran and the examination records of all but 
one clinician.  

The Board concludes that an initial rating in excess of 10 
percent prior to July 2006 is not warranted.  Prior to that 
date, medical examination reports showed that the Veteran 
experienced pain and clicking in the shoulder joint when 
performing overhead activities.  Range of motion of the arm 
was less than normal but above the shoulder level.  As there 
were X-ray indications of degenerative arthritis in the AC 
joint but noncompensable limitation of motion, a 10 percent 
rating is warranted under Diagnostic Code 5003.  There was 
evidence of acromioclavicular joint separation, but no 
findings of malunion, nonunion, loose movement or dislocation 
of the clavicle that would warrant a higher rating under 
Diagnostic Code 5203.  

The Board further concludes that a rating in excess of 20 
percent is not warranted starting in July 2006.  Range of 
motion is limited to the shoulder level and warrants a 20 
percent rating under Diagnostic Code 5201.  An additional 
rating for arthritis under Diagnostic Code 5003 is not for 
application because there is compensable limitation of 
motion.  The Board notes that the private and VA contract 
physicians all noted additional loss of function on 
repetition due to pain, weakness, and fatigue but did not 
quantify the additional loss of range of motion.  However, a 
higher rating of 30 percent is not warranted unless motion is 
limited to 25 degrees from the side.  The Veteran is unable 
to operate an automobile with his right arm.  However, there 
is no report by the Veteran or observation by a clinician 
that the additional loss of function on repetition reduces 
the function of the right arm to motion less than 25 degrees 
from the side.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected right shoulder 
arthritis results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
The Veteran did retire from his occupation in a shipyard.  
However, the credible evidence of record is that his shoulder 
disability did not preclude accomplishing his occupational 
duties prior to retirement.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).



As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


 
ORDER

An increased initial rating in excess of 10 percent prior to 
July 10, 2006 and greater than 20 percent thereafter is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


